       Case 1:20-cv-02601-VM Document 88
                                      87 Filed 04/21/21
                                               04/20/21 Page 1 of 2




MOORE                                                                                                   4/21/2021
INTERNATIONAL LAW          PLLC                                             INTERNATIONAL LEGAL MATTERS
                                                             ____________________________________________
                                                                              WRITER: SCOTT MICHAEL MOORE
                                                                                           SMM@MILOPC.COM
ROCKEFELLER CENTER                                                                      LICENSED & ADMITTED
45 ROCKEFELLER PLAZA, 20TH FLOOR                             SUPREME COURT OF THE UNITED STATES OF AMERICA
NEW YORK, NEW YORK 10111 USA                                   U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT
TELEPHONE: + (212) 332-3474                                              U.S. COURT OF INTERNATIONAL TRADE
FACSIMILE: + (212) 332-3475                                                       OTHER U.S. FEDERAL COURTS
WWW.MILOPC.COM                                                         STATES OF NEW YORK & MICHIGAN ONLY
                                                                LONDON COURT OF INTERNATIONAL ARBITRATION

Via ECF


                                            20 April 2021


Hon. Victor Marrero, U.S.D.J.
U.S. District Court, Southern District of New York
500 Pearl Street
New York, New York 10007


        Re:      El Omari v. Buchanan, et al, 20-cv-2601 (S.D.N.Y.)


Dear Your Honor:

         This letter is on behalf of the Plaintiff, Oussama El Omari, and is respectfully filed pursuant
to Rule II (A) of Your Honor’s Individual Practices, to request a pre-motion conference for
Plaintiffs’ intended motion to file a second amended complaint to add two new defendants,
Bluehawk C. I. Strategy Ltd and Guy Klisman, and for leave to request the Clerk to issue a
subpoena to Facebook, Inc. A proposed SAC, proposed summons, and a proposed subpoena are
annexed hereto. Plaintiff respectfully requests this letter to be deemed a formal motion under Rule
II(A)(2).

        Plaintiff is mindful of the pending motions to dismiss, however the undersigned recently
became aware of the identity of the previously unknown perpetrators who executed the “Samantha
Alison” scheme described in Court IV (Computer Fraud and Abuse Act) of the Amended
Complaint. The new Defendants are included in Count III (libel per se) and Count IV. Plaintiff
respectfully requests leave to file the annexed proposed SAC pursuant to Fed. R. Civ. P. 15(a)(2).

Proposed Second Amended Complaint

          The proposed SAC amends the caption, amends summary paragraph 1, adds the new party
descriptions in paragraphs 13 and 14, and amends newly numbered paragraphs 152-154, to add
Bluehawk C. I. Strategy Ltd and Guy Klisman as defendants and to describe the particulars. The
same complaint exhibits 1 and 2 are annexed to the SAC. The new defendants are residents of
Israel, a member of the Hague Convention, so there will be an expected delay of perhaps 6 months
       Case 1:20-cv-02601-VM Document 88
                                      87 Filed 04/21/21
                                               04/20/21 Page 2 of 2

20 April 2021                                               MOORE
Page 2 of 2                                                 INTERNATIONAL LAW         PLLC
to execute service after the proposed summons is issued. Although the new Defendants claim on
their website, Bluehawk-ci.com, to have an office in New York and London, Plaintiff has been
unable to identify a New York address and the new Defendants are not authorized by the State of
New York to do business in New York. As described in the proposed SAC, the new Defendants
have an Israeli government intelligence background and specialize in litigation support and public
relations.

Facebook subpoena

         Plaintiff is mindful that a discovery phase has not commenced, however Facebook is in
possession and control of important technical evidence relating to Bluehawk C. I. Strategy Ltd,
Guy Klisman and the “Samantha Alison” conduct, because Facebook took Account Integrity and
Authentic Identity community standards enforcement action against the new Defendants, which is
described in new SAC paragraph 152. Plaintiff believes time is of the essence to prevent spoliation
of this technical evidence.

       For the above reasons, Plaintiff respectfully requests the Court grant leave to file the
proposed SAC, proposed summons, and the proposed subpoena to Facebook.

                                         Respectfully submitted,

                                         MOORE INTERNATIONAL LAW                   PLLC

                                         BY:     /s/ Scott M. Moore

                                         Scott Michael Moore
                                         Attorney at Law
                                         Counsel for Plaintiff, Oussama El Omari




                            The Defendants named in the Amended Complaint in the
                            above-captioned matter are hereby directed to
                            respond setting forth their position with respect to
                            the requests herein by joint letter not to exceed
                            three (3) pages on or before 4/23/21.


                              4/21/2021
Attachments
Cc: All Counsel of Record, via ECF
